Citation Nr: 0840031	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to May 10, 2005, for a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 40 percent on 
or after May 10, 2005, for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.D.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in July 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on January 9, 2007, in Philadelphia, 
Pennsylvania, before Michelle L. Kane, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

When this case was remanded in July 2007, the Board referred 
to the RO a claim for a total disability rating based on 
individual unemployability filed in February 2007.  It does 
not appear that any action has been taken on that claim yet, 
so it is again REFERRED to the RO for consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 10, 2005, the veteran's lumbosacral strain 
was not productive of severe limitation of motion; was not 
severe with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or, productive of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  

3.  On or after May 10, 2005, the veteran's lumbosacral 
strain has not been productive of unfavorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbosacral strain prior to May 10, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5237, 5292, 5295 (2003-2005).

2.  The criteria for an evaluation in excess of 40 percent 
for a lumbosacral strain on or after May 10, 2005, have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the RO did provide the appellant with notice in 
June 2003 and October 2003, prior to the initial decision on 
the claim in January 2004, as well as in April 2005, July 
2005, September 2005, and August 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.  In addition, the 
Board notes that supplemental statements of the case (SSOC) 
were issued following the mailing of all of these notice 
letters. See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the June 2003, April 2005, and 
August 2007 letters stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  In addition, the June 2003, April 2005, 
and August 2007 letters informed him that he may submit 
evidence showing that his service-connected back disorder had 
increased in severity.  Those letters specifically noted that 
such evidence could be a statement from a physician and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The April 2005, 
July 2005, and August 2007 letters further advised the 
veteran to notify VA if there was any other information or 
evidence that he believed would support his claim and 
instructed him to provide any evidence that he may have 
pertaining to his claim.  As such, the notice letters in this 
case did indicate that the veteran must provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 20 percent disability evaluation prior 
to May 10, 2005, and a 40 percent disability evaluation 
effective from May 10, 2005, for his lumbosacral strain 
pursuant to 38 C.F.R. §§ 4.71a, Diagnostic Code 5237.  The 
Board does acknowledge that the notice letters did not 
specifically provide the rating criteria.  However, the Board 
also notes that the February 2005 statement of the case (SOC) 
contained the pertinent rating criteria, including Diagnostic 
Code 5295 as well as Diagnostic Code 5237, including the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Following the issuance of this document, the RO 
readjudicated the veteran's claim for an increased evaluation 
in June 2006 and March 2008 supplemental statements of the 
case (SSOC).  Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no 
prejudice to the appellant will result in proceeding with the 
issuance of a final decision.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.  

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2007 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
June 2003, April 2005, and August 2007 letters indicated that 
the evidence could be a statement from a physician containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
test.  The June 2003, April 2005, and August 2007 letters 
also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened and that he could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The August 2007 letter further listed examples 
of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the June 2003, 
April 2005, July 2005, and August 2007 letters informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased evaluation and 
satisfied the additional notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2003, October 2003, April 
2005, July 2005, September 2005, and August 2007 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003, October 2003, April 2005, July 2005, September 
2005, and August 2007 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The April 2005 and August 2007 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2003, October 2003, April 
2005, July 2005, September 2005, and August 2007 letters 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the June 2006 
SSOC and the August 2007 letter informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
SSOC and letter also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  To the 
extent certain private medical records are not available for 
review, that is because the veteran did not authorize VA to 
request these records.  For example, in August 2007, he was 
asked to provide a release so VA could request his records 
from Dr. H.; he did not respond.  The veteran was also 
afforded VA examinations in January 2004, May 2005, and March 
2008.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them an SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation prior to May 10, 2005, and a 40 percent disability 
evaluation effective from May 10, 2005, for his lumbosacral 
strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The veteran filed his claim for an increased evaluation in 
April 2003.  The Board notes that during the pendency of this 
appeal, VA amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which became effective on September 26, 2003.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
26, 2003, neither the RO nor the Board could apply the 
revised rating schedule.


As previously discussed, the veteran was notified of these 
regulation changes and of the pertinent rating criteria in a 
February 2005 SOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof. See Bernard, 4 Vet. App. 
at 393-94.

At the outset, the Board notes that there is no medical 
evidence of intervertebral disc disease related to the 
veteran's service-connected spine disability.  Therefore, the 
rating criteria applicable to intervertebral disc syndrome 
are not applicable in this case.   

Under the old regulations, Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  A 
20 percent disability evaluation was assigned for moderate 
impairment.  When such limitation of motion was severe, a 40 
percent rating was warranted. The maximum rating under Code 
5292 was 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

Under Diagnostic Code 5295, a 20 percent rating was 
contemplated for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5237 indicates that lumbosacral or cervical strain should be 
evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is contemplated when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2007). See also 38 C.F.R. § 4.71a, Plate 
V (2007)

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).

I.  Prior to May 10, 2005

In considering the evidence of record under the old 
regulations, the Board concludes that an increased evaluation 
for the veteran's lumbosacral strain prior to May 10, 2005, 
is not warranted.   Initially, the Board notes that there is 
little medical evidence pertaining to the veteran's service-
connected lumbosacral strain during this time period.  In 
fact, the only evidence of record discussing the disability 
during this appeal period is the January 2004 VA examination 
report.

The medical evidence of record does not show the veteran to 
have had severe limitation of motion.  In fact, the January 
2004 VA examination found the veteran to have forward flexion 
from 0 to 60 degrees, extension from 0 to 10 degrees, lateral 
rotation from 0 to 20 degrees, and lateral flexion from 0 to 
15 degrees.  The Board notes that, as of 2002, there was no 
specific measure of the range of motion of the lumbar spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with the September 2003 change in regulations. See Plate V, 
38 C.F.R. § 4.71a (2004). While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria 
- "slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2005). As 
such, the medical evidence of record has not demonstrated 
that the veteran has severe limitation of motion of lumbar 
spine.  Therefore, the Board finds that the veteran has not 
met the criteria for an increased evaluation under Diagnostic 
Code 5292.

In addition, the evidence of record does not indicate that 
the veteran had a severe lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  As previously 
noted, the January 2004 VA examination found the veteran to 
have forward flexion to 60 degrees, lateral rotation to 20 
degrees, and lateral rotation to 15 degrees.  However, there 
was no indication that he had listing of the whole spine to 
opposite side, positive Goldthwaite's sign, osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  There is no other 
medical evidence during this time period documenting such 
findings.  As such, the veteran has not been shown to have 
met the criteria for an increased evaluation under the old 
regulations.

When the evidence of record is considered under the revised 
rating criteria, the Board also concludes that the veteran 
was not entitled to an increased evaluation prior to May 10, 
2005.  The medical evidence of record did not show the 
veteran to have forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As previously discussed, the January 
2004 VA examiner indicated that the veteran had 60 degrees of 
forward flexion as well as 10 degrees of extension, 20 
degrees of lateral rotation, and 15 degrees of lateral 
flexion.  Moreover, there is no medical evidence diagnosing 
the veteran with ankylosis of the spine.  The Board notes 
that ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure." 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Therefore, the Board finds 
that the veteran is not entitled to an increased evaluation 
for his lumbosacral strain under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbosacral strain. The medical evidence of 
record does not identify any separate neurological findings 
or disability.  In fact, the January 2004 VA examiner noted 
that a neurological examination revealed good motor bulk and 
symmetrical deep tendon reflexes.  There was no indication 
that the veteran has any separate neurological deficits.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability was not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the assigned 20 
percent disability evaluation under Diagnostic Code 5237.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the January 2004 VA examiner commented that the evidence 
suggested milder fatigability because of chronic pain and 
indicated that there was no evidence of incoordination.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
lumbosacral strain prior to May 10, 2005.




II.  On or After May 10, 2005

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board concludes that an increased evaluation is not 
warranted for the veteran's lumbosacral strain on or after 
May 10, 2005.  The medical evidence of record does not show 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  In this regard, there is no medical 
evidence diagnosing the veteran with ankylosis of the spine, 
and there are none of the previously mentioned symptoms 
indicative of unfavorable ankylosis.  In fact, the May 2005 
VA examination found the veteran to have forward flexion to 
30 degrees, extension to 10 degrees, lateral rotation to 15 
degrees, and lateral flexion to 15 degrees.  A private 
evaluation conducted for the Social Security Administration 
in October 2005 noted that motion of the lumbar spine was 40 
percent of normal, but no specific measurements were 
provided.  The March 2008 VA examination also indicated that 
the veteran had 70 degrees of lumbar flexion, 20 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
20 degrees of left and right rotation.  As such, the medical 
evidence of record does not show his spine to be fixed.  
Thus, the veteran has not been shown to have met the criteria 
for an evaluation in excess of 40 percent for his lumbosacral 
strain on or after May 10, 2005.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbosacral strain. The medical evidence of 
record does not identify any separate neurological findings 
or disability.  In fact, the May 2005 VA examiner indicated 
that the veteran had symmetrical deep tendon reflexes and 
observed that his ankle reflexes were preserved.  It was also 
noted that motor testing was 5/5 and that he had not been 
bedridden in the last 12 months due to his disability.  There 
was no history of bladder or bowel involvement, and the pain 
did not radiate down his lower extremities.  In addition, the 
March 2008 VA examiner indicated that the veteran's sensory 
and motor function were both normal as they relate to his 
lumbar spine.  The veteran denied having any pain radiation 
into his lower extremities.  Nor did he report any 
incapacitating episodes during the previous 12 months.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5237.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the May 2005 VA examiner stated that there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  The March 2008 VA examiner also 
commented that the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance, and 
the veteran denied having any flare-ups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's lumbosacral strain 
on or after May 10, 2005.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, the schedular criteria 
are not inadequate.  Although the March 2008 VA examiner 
commented that the veteran has functional impairment in 
regards to his activities of daily living and occupation as a 
contractor, higher ratings are available for spine 
disabilities based on certain criteria.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent prior to May 10, 2005, 
for a lumbosacral strain is denied.

An evaluation in excess of 40 percent on or after May 10, 
2005, for a lumbosacral strain is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


